compensation due and how much of the proposed settlement plaintiff’s attorney shall be seeking as
fees. See Cheeks, 796 F.3d at 202, 207.

        Absent special circumstances, the Court will not approve any settlement agreement that is
filed under seal or in redacted form. See id. at 201, 206. In addition, absent compelling
circumstances, the Court will not approve settlement agreements containing sweeping non-disclosure
provisions, see id. at 205-06; Flood v. Carlson Rests. Inc., No. 14 Civ. 2740, 2015 WL 4111668, at
*2 (S.D.N.Y. July 6, 2015), or broad releases waiving claims having no relation to FLSA issues, see
Flood, 2015 WL 4111668, at *2.

         Any request for attorneys’ fees must be accompanied by supporting documentation. “In this
circuit, a proper fee request ‘entails submitting contemporaneous billing records documenting, for
each attorney, the date, the hours expended, and the nature of the work done.’” Lopez v. Nights of
Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015) (quoting Wolinsky, 900 F. Supp. 2d at 336).

       Any pending motions are moot. All conferences are vacated. All prior deadlines are
adjourned sine die.

       SO ORDERED.

Dated: April 9, 2019
       New York, New York




                                                 2
